In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00225-CR




        EX PARTE LYLE D. HUDDLESTUN, JR.




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-14-25177




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Lyle D. Huddlestun, Jr., was indicted on two allegations of sexual assault of a child. After

a mistrial was declared, the State sought to try the case again; Huddlestun moved for habeas corpus

relief and argued that further prosecution was jeopardy barred. The trial court denied habeas relief,

and Huddlestun has appealed that ruling. Our resolution of Huddlestun’s appeal is addressed in

our cause number 06-15-00224-CR, bearing the same style. We direct the reader to that opinion

for our resolution of Huddlestun’s complaint. For the reasons stated in that case, we affirm the

trial court’s order denying Huddlestun’s application for writ of habeas corpus.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        March 8, 2016
Date Decided:          November 4, 2016

Do Not Publish




                                                 2